In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                 Nos. 07-13-00234-CR
                                      07-13-00235-CR
                                      07-13-00236-CR
                                      07-13-00237-CR
                                      07-13-00238-CR
                                      07-13-00239-CR



                        AARON EDWARD BELL, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 372nd District Court
                                 Tarrant County, Texas
    Trial Court Nos. 1288725D, 1288726D, 1288727D, 1288728D, 1290870D, 1290871D
                          Honorable David Scott Wisch, Presiding

                                 November 13, 2013

                       ON ABATEMENT AND REMAND
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Aaron Edward Bell, appellant, appeals his convictions for aggravated assault.

Appellant timely perfected his appeal. The clerk’s records were filed on July 30, 2013,

and the reporter’s records on August 29, 2013. Appellant’s brief was due on September

30, 2013. On October 8, 2013, appellant’s counsel was notified by letter that the brief
was overdue and that unless appellant’s brief was filed on or before October 18, 2013,

the appeal would be abated. On October 16, 2013, this court received a motion for

extension of time to file the brief, which was granted to October 30, 2013. To date no

brief or extension of time to file the brief has been filed.

       Accordingly, we abate this appeal and remand the cause to the 372nd District

Court of Tarrant County (trial court) for further proceedings. Upon remand, the trial

court shall determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent;

       3. whether appellant has been denied the effective assistance of counsel
         due to counsel’s failure to file a timely appellate brief; and,

       4. why a timely appellate brief has not been filed on behalf of appellant.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by December 13,

2013. If it is determined that appellant is indigent and has been denied the effective

assistance of counsel, the trial court may appoint him new counsel; the name, address

and phone number of any new counsel appointed shall be included in the

aforementioned findings. Should further time be needed to perform these tasks, then

same must be requested before December 13, 2013.

       It is so ordered.

                                                               Per Curiam

Do not publish.




                                               2